



EXHIBIT 10.13

Imagistics International Inc.

2001 Stock Plan
Restricted Stock Award Agreement

This is to certify that you have been granted restricted shares of Imagistics
International Inc. (“the Company”) common stock under Imagistics International
Inc. 2001 Stock Plan (the “Stock Plan”). The restricted shares are granted in
recognition of your efforts and contributions to the Company. The number of
shares of restricted stock, the date of award, and the vesting schedule
associated with the grant are specified on the reverse side of this Agreement.

Prior to the date on which you become vested in the award, you may not sell,
transfer, assign, pledge or otherwise encumber any of the shares awarded.
However, you will have a right to receive dividends and any other distributions
on your restricted shares, and shall have the right to vote those shares,
whether or not they are then vested. Once a portion of the option has become
vested (i.e., non-forfeitable), the Company will issue certificates and stock
powers for the shares in which you have become vested.

If your service as an employee of the Company terminates for any reason prior to
the completion of the vesting period, any unvested shares shall be immediately
forfeited and shall revert to the Company.

This grant is subject in all respects to the detailed terms and conditions of
the Stock Plan. The plan and programs under which these restricted shares are
granted are subject to future amendment, modification or termination at any
time. Without limiting the generality of the foregoing, the Company shall be
authorized to withhold from any grant, payment, settlement or transfer of or
with respect to the shares covered by the award evidenced by this Agreement an
amount, in cash, shares or other property, of all applicable withholding taxes
due in respect of such grant, payment, settlement or transfer unless you elect,
not less than 30 days prior to the applicable withholding date, to pay the
withholding amount to the Company in a manner satisfactory to the Company to
meet the mandatory withholding obligations. You agree that acceptance of this
restricted stock award will constitute a waiver of your right to participate in
any tax qualified Employee Stock Purchase Plan now or hereafter adopted by the
Company during the vesting period of this award.

In order to evidence your acceptance of this award, and the waiver of your right
to participate in the Company’s Employee Stock Purchase Plan, please sign this
Restricted Stock Award Agreement in the space provided and return it to the
Secretary of the Company at 100 Oakview Drive, Trumbull, CT 06611.

 
—————————————————
[Name]


--------------------------------------------------------------------------------





Award Recipient:


Number of Restricted shares awarded:


Date of Award:


Vesting Schedule:


Date Vested: _______________________________


_______________________________


January 7, 2005


Awards will vest 100% on the third anniversary of the Date of Award, subject to
recipient’s continued service with the company.

January 7, 2008
